 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Consulting Agreement”) is executed as of May
31, 2018 to be effective as of June 1, 2018 (the “Effective Date”), by and
between Assembly Biosciences, Inc., a Delaware corporation with its principal
place of business at 11711 N. Meridian Street, Suite 301, Carmel, IN 46032 (the
“Company”), and David J. Barrett residing at 3290 Creamery Rd., New Hope, PA
18938-5630 (the “Consultant”). This Consulting Agreement is being entered into
by the parties pursuant to that certain Separation Agreement dated May 31, 2018
(the “Separation Agreement”) and is Exhibit A to such Separation Agreement.

 

WITNESSETH:

 

WHEREAS, Company desires to engage Consultant to provide certain strategic
advisory services on an independent contractor basis as outlined below, and
Consultant wishes to provide such services to Company; and

 

WHEREAS, Company and Consultant desire to establish and document the terms and
conditions of such consulting relationship between them.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations of the
parties set forth herein and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

 

1.           Appointment of Consultant; Services. Company appoints Consultant
and Consultant hereby accepts appointment as consultant to the Company. In this
capacity, Consultant shall perform strategic advisory services and other
projects as may be requested from time to time by the Chief Executive Officer
and other executive officers of the Company, and agreed to by Consultant,
including providing an orderly transition of Consultant’s responsibilities to
the Chief Operating Officer and Chief Financial Officer and providing strategic
advisory services to the executive officers (the “Services”). Consultant and
Company shall work together to delineate the scope of each project and the
timeline and deliverables related thereto. During the first six months of this
Consulting Agreement (the “Initial Consulting Period”), Consultant is expected
to work at least 30 hours per week in the performance of the Services, which
Company and Consultant believe reflects more than 50% of his average weekly
service level with the Company over the 36 months prior to the Effective Date.
During the twelve months following the Initial Consulting Period, it is
anticipated that Consultant will work no more than 10 hours per week for the
Company, which is less than 20% of his average weekly service level with the
Company over the 36 months prior to the end of the Initial Consulting Period.

 

2.            Term; Termination. Upon the Separation Agreement becoming
effective, this Consulting Agreement will be effective as of the Effective Date
and will continue in effect until and through November 30, 2019 (the “Term”).
This Consulting Agreement may be terminated at any time by Consultant, with or
without Cause (as defined in the Amended and Restated 2014 Stock Incentive Plan,
as amended), and without prejudice to any right or remedy Consultant may have
due to any failure of the other party to perform their obligations under this
Consulting Agreement, upon fifteen (15) days written notice to the other
party. The Company may, in addition to any other rights it may have at law or in
equity, terminate this Consulting Agreement immediately and without prior notice
for Cause or if Consultant refuses to or is unable to perform the Services,
including by reason of death or disability (as determined in the reasonable
discretion of the Company) or if Consultant is in breach of any material
provision of this Consulting Agreement or the Separation Agreement. In the event
of a dispute over what constitutes a breach hereunder or a termination for
Cause, the parties shall agree to resolve the matter in accordance with Section
15.

 

 

 

  

3.           Duties of Consultant. Consultant agrees to faithfully, diligently,
competently, and to the best of his ability perform the Services; provided, that
Consultant will at all times retain sole and absolute discretion and judgment in
the manner and means of carrying out the Services. Consultant shall use best
efforts to perform the Services in a manner satisfactory to the
Company.  Without limiting the foregoing, Consultant shall provide Services to
Company in accordance with generally accepted professional standards as applied
to similar projects performed under similar conditions prevailing in the
industry at the time such Services are rendered to the Company. Consultant shall
not subcontract any portion of Consultant’s duties or obligations under this
Consulting Agreement without the prior written consent of the Company. 

 

4.           Services for Others. Subject to the limitations in this Section 4,
Consultant will be free to perform consulting services for other persons and
entities during the Term. During the Term, Consultant will not directly or
indirectly, (i) engage in any business for Consultant’s own account that
competes with the Business (as defined below) of Company in any geographical
area in which Company does business, (ii) enter the employ of, or render any
services to, any person engaged in any business that competes with the Business
of Company in any geographical area in which Company does business but only to
the extent Consultant is being employed or retained to provide services to the
competitor in the Business, (iii) acquire a financial interest in, or otherwise
become actively involved with, any person engaged in any business that competes
with the Business of Company in any geographical area in which Company does
business as an individual, partner, shareholder, officer, director, principal,
agent, trustee or consultant, or (iv) interfere with business relationships
(whether formed before or after the Term with Company) between Company and
strategic partner, vendor or suppliers of, or consultants to, Company that were
engaged in, or were immediate prospects for engaging in, business with Company
before my consulting relationship with Company was terminated. For purposes of
this Section 4, “Business” shall mean any business directly or indirectly
related to design, development, and marketing of hepatitis B virus, antiviral
and/or microbiome therapeutics and technology and any other product or services
that the Company may during the Term of this Consulting Agreement be designing,
developing and/or marketing and on which Consultant provides Services during the
Term of this Consulting Agreement. Notwithstanding the foregoing, Consultant
may, directly or indirectly own, solely as an investment, securities of any
person engaged in the Business of Company which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Consultant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 3% or more
of any class of securities of such person. Company agrees and acknowledges that
Consultant may provide consulting services to third parties and this provision
is not intended to unreasonably restrict Consultant’s ability to engage in such
other business activities.

 

5.            Compensation of Consultant. As compensation for the performance of
the Services, the Company will pay Consultant during the Term a monthly
consulting fee as follows: (a) during the Initial Consulting Period, in the
amount of Thirty-Eight Thousand Three Hundred Thirty-Three Dollars and 33/100
($38,333.33) per month; and (b) for the next twelve months following the Initial
Consulting Period, no further cash compensation is owed for Services. Such cash
compensation is to be paid to Consultant within thirty (30) days after the
completion of a given calendar month. Additionally, subject to approval by the
Board of Directors of the Company or the Compensation Committee of the Board of
Directors, promptly following the Effective Date of this Agreement, Company
shall issue Consultant an award of restricted stock unit award for 100,000
shares of common stock, par value $0.001 per share, of the Company, pursuant to
a Restricted Stock Unit Award Agreement, substantially in the form of Exhibit 1
attached hereto (the “Equity Award Agreement”) under the Company’s Amended and
Restated 2014 Stock Incentive Plan, which restricted stock unit award shall vest
over eighteen months following the Effective Date as provided in the Equity
Award Agreement and shall settle with respect to vested restricted stock units
as provided in the Equity Award Agreement.

 

 2 

 



 

6.           Expenses. Consultant shall be reimbursed for any reasonable
expenses incurred while performing Services on behalf of Company, including
travel (i.e., airfare, meals and lodging), provided such expenses are approved
by Company in advance. All air travel on behalf of Company shall be coach class
unless otherwise mutually agreed by the parties. As a condition to receipt of
reimbursement, Consultant shall be required to submit to Company reasonable
evidence that the amount involved was expended and related to Services provided
under this Consulting Agreement.

 

7.           Independent Contractor Status of Consultant.

 

(a)       Consultant's legal status is an independent contractor of Company.
Nothing in this Consulting Agreement makes Consultant the agent, partner, joint
venturer, employee or legal representative of Company for any purpose
whatsoever; nor shall Consultant hold himself out as such. Consultant will have
no authority to bind Company in any manner or for any purpose.

 

(b)       Consultant will not be an employee of Company for any purpose,
including for purposes of the Fair Labor Standards Act's minimum wage and
overtime provisions, nor any other provision of federal, state, or local law
applicable to employees. Further, except for the Health Benefits provided in the
Separation Agreement, Consultant understands and agrees that he will not be
entitled to any employee benefits that may be made available by the Company to
its employees, including but not limited to vacation pay, sick leave, retirement
benefits, social security, workers' compensation, health or disability benefits,
and unemployment insurance benefits.

 

(c)       Consultant acknowledges that he has not relied on any statements or
representations by the Company or its attorneys with respect to the tax
treatment of any compensation due under this Consulting Agreement. Consultant
understands that the Company will not be responsible for withholding or paying
any federal or state income, social security or other taxes in connection with
any compensation paid under this Consulting Agreement, and Consultant agrees
that he is solely responsible for any such tax payments.

 

8.           Representations. Consultant hereby represents and warrants to
Company that (a) Consultant is free to enter into this Consulting Agreement with
Company and to perform the Services described herein; (b) the execution of this
Consulting Agreement and the performance of the Services by Consultant will not
result in the breach of any express or implied, oral or written, contract or
agreement, to which Consultant is bound (including, without limitation, any
non-competition agreement with a current or prior employer); and (c) the
execution of this Consulting Agreement and the performance of the Services will
not at any time interfere with or violate any third party rights (including,
without limitation, the use, disclosure, misappropriation, or infringement of
any confidential information, proprietary rights or intellectual property
belonging to any other person or entity).

 

9.           Indemnification. Consultant shall indemnify and hold Company, its
affiliates and their respective directors, officers, agents and employees
harmless from and against all claims, demands, losses, damages and judgments,
including court costs and attorneys’ fees, arising out of or based upon (i)
Consultant’s gross negligence or willful misconduct; and (ii) any breach or
alleged breach by Consultant of any representation, warranty, certification,
covenant, obligation or other agreement set forth in this Consulting Agreement.

 

 3 

 



 

10.         Ownership of Intellectual Property

 

(a)       Consultant will immediately and fully disclose in writing to the
Company all intellectual property and other proprietary information, including
without limitation, all inventions, methods, processes, innovations,
discoveries, developments, ideas, technologies, computer code and programs,
macros, trade secrets, know-how, formulae, designs, patterns, marks, names,
improvements, industrial designs, mask works, works of authorship, technical
materials relating to the business of the Company conceived or developed by the
Consultant during the Term (collectively, “Intellectual Property”) whether or
not any such Intellectual Property is patentable, copyrightable, or otherwise
protectable. Notwithstanding the foregoing, this Consulting Agreement shall not
be construed to apply to, and shall not create any assignment of any
Intellectual Property of Consultant that Consultant developed entirely on his
own time without using the Company's equipment, facilities, confidential or
trade secret information, except for Intellectual Property that results from any
work performed by the Consultant for the Company.

 

(b)       Consultant does hereby, and will from time to time immediately upon
the conception or development of any Intellectual Properly in the course of
Consultant's engagement with the Company assign to the Company all of his right,
title and interest in and to all such Intellectual Property (whether or not
patentable, registrable, recordable or protectable by copyright and regardless
of whether the Company pursues any of the foregoing). If any Intellectual
Property falls within the definition of “work made for hire,” as such term is
defined in 17 U.S.C. § 101, such Intellectual Property will be considered “work
made for hire,” and the copyright of such Intellectual Property will be owned
solely and exclusively by the Company. If any Intellectual Property does not
fall within such definition of “work made for hire”, then the right, title, and
interest in and to such Intellectual Property of Consultant will be assigned to
the Company pursuant to the first sentence of this Section 9(b).

 

(c)       Consultant will execute and deliver any assignment instruments and do
all other things reasonably requested by the Company (both during and after
Consultant's engagement with the Company) in order to more fully vest in the
Company sole and exclusive right, title, and interest in and to all Intellectual
Property. Consultant agrees to cooperate with and provide reasonable assistance
to the Company in the preparation of applications for letters patent, copyright,
and other forms of protection for Intellectual Property, including but not
limited to the execution and delivery of any instruments reasonably requested by
the Company (both during and after Consultant's engagement with the Company), in
order to protect the Company’s interest in and to all Intellectual Property. If
the Company is unable for any reason to secure Consultant's signature on any
lawful and necessary document required to apply for or execute any patent,
trademark, copyright or other applications with respect to any Intellectual
Property (including renewals, extensions, continuations, divisions or
continuations in part thereof), Consultant hereby irrevocably designates and
appoints the Company and its then current Chief Executive Officer or General
Counsel as Consultant's agent and attorney-in-fact to act for and in behalf and
instead of Consultant, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights or other rights thereon with the same legal
force and effect as if executed by Consultant.

 

11.         Confidential Information.

 

(a)       Consultant acknowledges that during his engagement with Company he
will have access to certain highly-sensitive, confidential, and proprietary
information belonging to the Company or third parties who may have furnished
such information under obligations of confidentiality, relating to and used in
the Company's business (collectively, “Confidential Information”). Consultant
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
information and material, including all copies, notes, or other reproductions or
replicas thereof: financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, licensed, or
maintained by the Company; information related to the Company's inventions,
research, products, designs, methods, know-how, formulae, techniques, systems,
processes; customer lists; non-public information relating to the Company's
customers, suppliers, employees, distributors, or investors; the specific terms
of the Company's agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, collaborator or contractor with which the Company
may be associated from time to time; and any and all information relating to the
operation of the Company's business which the Company may from time to time
designate as confidential or proprietary or that Consultant reasonably knows
should be, or has been, treated by the Company as confidential or proprietary.
Confidential Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.

 

 4 

 

  

(b)       Consultant agrees that he will maintain the confidentiality of the
Confidential Information at all times during and for ten years following the
Term and will not, directly or indirectly, use or disclose any Confidential
Information for any purpose other than to the extent necessary to perform the
Services.

 

(c)       Consultant's obligations under this Section 11 will not apply to any
information that (i) becomes generally known to the public without any breach of
this Consulting Agreement by Consultant or of any similar agreement by any other
employee or contractor of the Company, (ii) is disclosed to Consultant by a
third party under no obligation of confidentiality to the Company and/or any
client of the Company, or (iii) the Consultant is required to disclose by law,
provided that Consultant first notifies Company of the existence and terms of
such requirement, gives Company a reasonable opportunity to seek a protective
order or similar relief to prevent or limit such disclosure, and only discloses
that information actually required to be disclosed.

 

(d)       The foregoing notwithstanding, pursuant to the federal Defend Trade
Secrets Act of 2016, Consultant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (A) is made in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Nothing in this Consulting Agreement shall limit
Consultant’s right to report possible violations of law or regulation with any
federal, state or local government agency or to discuss the terms and conditions
of Consultant’s engagement by the Company to the extent that such disclosure is
protected under applicable provisions of law or regulation, including but not
limited to “whistleblower” statutes or other similar provisions that protect
such disclosure.

 

12.         Return of Property. Upon termination of Consultant's engagement with
the Company for any reason, or at any time upon request of the Company,
Consultant will promptly deliver to the Company all Confidential Information in
any form along with all personal property belonging to the Company that is in
Consultant's possession, custody, or control, including, without limitation, all
files, memoranda, designs, correspondence, manuals, programs, data, records,
notes, notebooks, reports, papers, equipment, computer software, proposals, or
any other files, material, document or possession (whether in hard copy or any
electronic format), however obtained, along with any reproductions or copies.

 

13.         Remedies. Consultant acknowledges and agrees that the breach or
threatened breach of Sections 4, 10, 11 and/or 12 of this Consulting Agreement
may result in immediate and irreparable injury to Company, which injury may not
be subject to redress by monetary damages. Accordingly, Consultant agrees that
Company is entitled to enforce this Consulting Agreement by seeking a temporary
restraining order, preliminary and permanent injunction and/or any other
appropriate equitable relief. Nothing in this Section prohibits the Company from
pursuing any other remedies available to it in law or equity, including but not
limited to the recovery of monetary damages.

 

 5 

 

  

14.         Assignment. Due to the personal nature of the Services to be
rendered hereunder, Consultant may not assign this Consulting Agreement.  The
Company may assign this Consulting Agreement without the consent of
Consultant.  Subject to the foregoing, this Consulting Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties.

 

15.         Governing Law; Venue. This Consulting Agreement will be governed by
and construed in accordance with the laws of the State of Indiana, without
regard to that body of law known as choice of law. Any litigation arising out of
or related to this Consulting Agreement will be brought exclusively in any state
or federal court in Indianapolis, Indiana. Each party (i) consents to the
personal jurisdiction of said courts, (ii) waives any venue or inconvenient
forum defense to any proceeding maintained in such courts, and (iii) agrees not
to bring any proceeding arising out of or relating to this Consulting Agreement
in any other court.

 

16.         Compliance with Laws

 

(a)       Absence of Debarrment/Exclusion. Consultant has not been debarred, and
to the best of Consultant’s knowledge, is not under consideration to be
debarred, by the U.S. Food and Drug Administration or comparable foreign
equivalent from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992 or
comparable foreign law or regulation. Consultant will immediately notify Company
if it becomes aware of any such action being taken or threatened to be taken
against Consultant.

 

(b)       Anti-Bribery and Corruption Covenant. Consultant shall not violate any
applicable anti-bribery and anti-corruption laws or regulations, including the
US Foreign Corrupt Practices Act, the UK Bribery Act 2010, the China
anti-bribery and corruptions laws or other local laws applicable to your
Services (collectively, the “Anti-Bribery Laws”). Consultant shall not make,
directly or indirectly, in connection with this Consulting Agreement or any
Services or in connection with any other business transaction related to
Company, a payment or gift of, or an offer, promise or authorization to give
money or anything of value to any (a) (i) director, officer, employee, agent or
representative (including anyone elected, nominated, or appointed to be a
director, officer, employee, agent or representative) of any Government Entity
(as defined below), or anyone otherwise acting in an official capacity on behalf
of a Government Entity; (ii) political party, political party official or
political party employee; (iii) candidate for public or political office; (iv)
any royal or ruling family member; or (v) agent or representative of any of
those persons listed in subcategories (i) through (iv) (collectively,
“Government Official”); (b) person or entity; or (c) other person or entity
while knowing or having reason to believe that some portion or all of the
payment or thing of value will be offered, given or promised, directly or
indirectly, to a Government Official or another person or entity; for the
purpose of: influencing any act or decision of such Government Official or such
person or entity in his/her or its official capacity, including a decision to do
or omit to do any act in violation of his/her or its lawful duties or proper
performance of functions; or inducing such Government Official or such person or
entity to use his/her or its influence or position with any Government Entity or
other person or entity to influence any act or decision; in order to obtain or
retain business for, direct business to, or secure an improper advantage for
Company. “Government Entity” means (i) any national, state, regional or local
government (including, in each case, any agency, department or subdivision of
such government), and any government agency or department; (ii) any political
party; (iii) any entity or business that is owned or controlled by any of those
bodies listed in subcategory (i) or (ii); or (iv) any international
organization, such as the United Nations or the World Bank. Consultant shall
when requested by Company from time to time, provide a certification in form and
substance satisfactory to Company, signed by Consultant, certifying that
Consultant is in compliance with this Section 16(b). A violation of this Section
16(b) shall constitute a material breach of this Consulting Agreement by
Consultant.

 

(c)       Insider Trading. Consultant acknowledges that the Company is an issuer
with securities registered pursuant to U.S. Securities Act of 1933, as amended
and that the disclosure of non-public information regarding the Company or any
of its subsidiaries by Consultant or trading in the securities of the Company
while in the possession of material nonpublic information is a material breach
of the terms of this Consulting Agreement and may subject the Company and/or
Consultant to liability.

 

 6 

 

  

17.         Miscellaneous.

 

(a)       The provisions of Sections 2, 4 and 6-17 will survive the termination
of this Consulting Agreement for any reason.

 

(b)        Should any provision of this Consulting Agreement or the application
thereof, to any extent, be held invalid or unenforceable, the remainder of this
Consulting Agreement and the application thereof other than those provisions
held invalid or unenforceable, shall not be affected thereby and shall continue
valid and enforceable to the fullest extent permitted by law or equity.

 

(c)        No waiver by either party of any breach of this Consulting Agreement
shall be construed as a waiver of any succeeding breach of this Consulting
Agreement.

 

(d)        This Consulting Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. Any facsimile, PDF
reproduction of original signatures or other electronic transmission of a signed
counterpart shall be deemed to be an original counterpart and any signature
appearing thereon shall be deemed to be an original signature.

 

(e)        This Consulting Agreement, together with the Separation Agreement and
the documents referenced therein, represents the entire and integrated agreement
between the parties and supersedes all prior negotiations, representations or
agreements, either written or oral regarding the subject matter thereof.

 

(f)        This Consulting Agreement may be amended only by a written instrument
signed by both Company and Consultant.

 

[Signature Page Follows]

 

 7 

 

  

IN WI'INESS WHEREOF, the parties hereto have executed this Consulting Agreement
to be effective as of the Effective Date.

 

CONSULTANT:   COMPANY:             ASSEMBLY BIOSCIENCES, INC.         /s/ David
J. Barrett   By: /s/ Derek A. Small David J. Barrett     Derek A. Small      
Chief Executive Officer and President

 

[Signature Page to Consulting Agreement]

 

 8 

 

 

